 HASBRO INDUSTRIES, INC.Hasbro Industries, Inc. and Local 26-L, GraphicArts International Union, AFL-CIO. Cases 1-CA-14134 and 1-CA-15803January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn August 22, 1980, Administrative Law JudgeJohn C. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent and the Gener-al Counsel filed exceptions and supporting briefs,'and Respondent filed an answering brief to theGeneral Counsel's exceptions. The Charging Partyfiled cross-exceptions and a brief supporting itscross-exceptions and answering Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.The Administrative Law Judge found, and weagree, that the Union had secured a majority of au-thorization cards from unit employees prior to itsdemand for recognition on January 24, 1977.3Wealso agree with the Administrative Law Judge thatRespondent's unlawful conduct warrants the issu-ance of a remedial bargaining order, but only forthe following reasons.Respondent, having learned that a representationelection among its printing employees was immi-nent, embarked upon a course of conduct purpose-fully designed to undermine the Union's majoritystatus, one which did not end with the election. OnRespondent's request for oral argument is hereby denied, as therecord, exceptions, and briefs adequately present the issues and the posi-tions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.In fn. 10 of his Decision, the Administrative Law Judge incorrectlyfound that Arthur Huard apparently declined recall on March 27, 1978.The record indicates that Huard accepted recall, but only worked for ashort time thereafterIn sec. B.,.l(a), of his Decision, the Administrative Law Judge inad-vertently referred to the time frame of the department manager's payrollreview as on or about January 20, 1977, whereas the record indicates thedate to be January 10 The error is hereby corrected.3 All dates herein are in 1977. unless other\ise indicatedNovember 28, 1 week after it received notice ofthe election, Respondent granted wage increases to3 of the 15 unit employees. According to Respon-dent's records, two of these increases were grantedprematurely, while the third was overdue. Shortlythereafter, on December 5 and 12, Respondent senttwo letters to the homes of unit employees which,in effect, equated selection of the Union with theloss of existing benefits. On December 13, 3 daysbefore the election, two of the Company's vicepresidents, Hugh Maxwell and Peter Fornal, tookemployee Antonio Pasadas aside to question himconcerning why he wanted the Union. The daybefore the election, Department Manager SidneyFeldman told employee Jean Beaucage that Re-spondent would never let another union in-theywould farm out the work or, barring that, theywould close down the printing department for ayear and take a business loss and reopen after ayear. On December 16, immediately following theelection, Feldman informed employee Mark Stan-ley that they knew how he had voted, but theywould not hold it against him because he was notamong the three they were out to get. He also toldemployees Albino Enes, Antonio Pasadas, andArthur Moreira they were lucky the Union did notwin, since the department would have been closedif it had. On January 1, 1978, while objections tothe election were pending, unit employees receivedannual wage increases far eclipsing those granted inprevious years, and substantially higher than thosegranted to similarly situated hourly paid employeesoutside the unit. TheAdministrative Law Judgefound that each of the foregoing acts violated Sec-tion 8(a)(1) of the Act. We agree.In the past, the Board has found that unlawfullygranting substantial wage increases to a high per-centage of unit employees is sufficient, by itself, torender it unlikely that a fair and free election canbe held.4In the instant case, Respondent, as part ofan overall design to thwart the free will of its 15unit employees, not only granted substantial wageincreases to the entire unit, but also made it clearto 4 employees that selecting the Union wouldmean closing the department; distributed letters toeach employee's home advising that a union victo-ry would in essence be tantamount to the sacrificeof existing benefits; gave I employee the impres-sion that his union activities were under surveil-lance; and subjected another employee to interro-gation concerning his union sentiments. According-ly, under the principles set forth in N.L.R.B. v.Gissel Packing Co., Inc., 395 U.S. 575, 614-6154 Idaho Candv Company, 218 NlRH 352 (1975). C & G Electric Inc.,180 NIRI 427 (1969)254 NLRB No. 70587 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1969), we find it unlikely that traditional remedieswould be effective in overcoming the lingering co-ercive effects of Respondent's actions on this rela-tively small unit, and, therefore, shall order Re-spondent to bargain with the Union.5ORDERPursuant to Section 10(c)of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopt as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Hasbro Indus-tries, Inc., Pawtucket, Rhode Island, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.5 Flle Administrative l.aw Judge inadvertently omitted from his Deci-sion the date on which the bargaining obligation arose. Chairman Fan-ning and Member -Truesdale, consistent with their positions set forth inFrito-Lay, Inc., 232 NLRB 753 (1977), and Cas Walker's Cash Stores, Inc.249 NLRB 316 (198(), respectively. date the bargaining obligation fromJanuary 24. 1977. the date the Union demanded recognition from Re-sponden.In accordance with Frading Port Inc., 219 NLRB 298 (1975), and theKroger (Co.. 228 NLRKH 149 (1977), Member Penello would date the bar-gaining order from November 28, 1977, when Respondent embarked onits urnla fal course of cinduictDECISIONSTAITEMENI OF THE CASEJOHN C. MIll.ER, Administrative Law Judge: Thisproceeding which initially encompassed the complaint inCase -CA-14134 was heard before me in Pawtucket,Rhode Island, on September 11-14, 1978, and involvedallegations of Section 8(a)(1), (3), and (5). By motiondated May 3, 1979, counsel for the General Counsel re-quested the proceedings be reopened and that the com-plaint I-CA-15803 be consolidated with the originalcomplaint in Case -CA-14134 to avoid relitigation andunnecessary costs and delay. I granted the motion for re-opening and consolidation of the complaints and a fur-ther hearing was conducted on August 22, and 23, 1979.The parties had full opportunity to introduce testimo-nial and documentary evidence on the issues and havefiled briefs thereon which have been fully considered.On the entire record in this consolidated proceeding,including my observation of the witnesses and their de-meanor, I make the following findings:FINDINGS OF FACTI. JURISDICTIONRespondent is a corporation organized under the lawsof the State of Rhode Island and maintains its principaloffice and place of business at 1027 Newport Avenue,Pawtucket, Rhode Island, and is in the manufacture, sale,and distribution of toys, printed material, and relatedproducts. Annually Respondent ships goods valued inexcess of $50,000 from its plant to points located outsidethe State of Rhode Island. The complaint alleges, Re-spondent admits, and I find that the above admitted factsestablish that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.It is further alleged and admitted that Local 26-L,Graphic Arts International Union, AFL-CIO, hereafterthe Union, is a labor organization within the meaning ofSection 2(5) of the Act, and I so find.It. THE UNFAIR LABOR PRACTICE ALLEGATIONSA. Factual BackgroundOn January 24, 1977, the Union herein sent Respon-dent Company a letter advising that a majority of theemployees in the printing section had designated theUnion as their representative and requesting recognition.That same day the Union filed a representation petitionwith the Board, Case 1--RC-14976. On January 26, 1977,Respondent replied by letter advising that the Union'srepresentation claim would have to await further Nation-al Labor Relations Board proceedings.A hearing was held on the Union's petition on certaindates in February and March 1977. On June 28, 1977, aDecision and Direction of Election was issued by theRegional Director finding a unit limited to the printingand lithographic section was appropriate, and an electionwas scheduled for July 28, 1977. The election was post-poned as the Board granted a company request forreview and the Board, on November 21, 1977, issued itsdecision affirming the Regional Director, and the elec-tion was scheduled for December 16, 1977. The electionwas held and results disclosed seven ballots for theUnion and eight against. The challenges to three voteswere ultimately upheld. The Union also filed objectionsto the election which were sustained by the Regional Di-rector who then directed a second election.On February 16, 1978, the Union filed unfair laborpractice charges and the second election was deferredpending disposition of those charges. A hearing was heldon September 11-14, 1978, on this complaint and subse-quently, on March 17, 1979, new charges were filed bythe Union alleging discriminatory layoffs on November24, 1978. I granted a motion to consolidate these pro-ceedings, and a second hearing was held on August 22-23, 1979.The Election Campaign: Subsequent to the filing of thepetition for an election, the Respondent vigorously cam-paigned to persuade employees to reject the Union. TheGeneral Counsel's Exhibits 2(i) through (z) are lettersdistributed by Respondent to employees during Decem-ber 1-15, 1977, just prior to the election held on Decem-ber 16, 1977. In addition to the letters, Hugh Maxwell,vice president of operations, and Peter Fornal, vicepresident of industrial relations, had a series of morningmeetings with employees in the proposed unit.' They' After a hearing on the appropriate unit and an appeal to the Board,the following unit was found appropriate All lithographic pressmen,feeders, helpers, loaders, plate-makers, multilith operators and suppliers ofstock to the lithographic operation By the time of the election such unitwas doswn to 15 employees, as 3 employees who voted challenged ballotsContinued588 HASBRO INDUSTRIES. INCbegan initially as group meetings and later employeesmet individually with Maxwell and Fornal in the cafete-ria. To the extent group meetings continued, four em-ployees-Arthur Huard, Jean Beaucage, Mark Stanley,and William McHugh-were singled out as a separategroup and met with Respondent's vice presidents. Ac-cording to Maxwell, these four employees showed littleinterest in what management had to say and were kept ina separate grouping. A number of employees, e.g.,Albino Enes and Antonio Pasadas, were of Portugese de-scent and spoke and understood English to a limitedextent. Except for an alleged inquiry of Pasadas by Re-spondent as to why he wanted a union, what occurred atthe meetings themselves was not alleged as threateningor coercive. It is primarily the content of Respondent'sletters to employees that is alleged as threatening or co-ercive. The Charging Party, however, contends that themassive deluge of antiunion literature should be consid-ered in conjunction with the meetings with Respondent'svice presidents, and Respondent's emphasis in such let-ters on such matters as possible strikes, lost wages, thereplacement of strikers, and the risk of losing existingbenefits. In such context it is urged that the letters to em-ployees are coercive and violative of Section 8(a)(1).It is undisputed that the Union secured signed unionauthorization cards from I I employees in the 18-personunit prior to their demand for recognition on January 24,1977, and that in the subsequent election, held on De-cember 16, 1977, the Union secured 7 of the 15 votes ul-timately held to be valid. The thrust of the 8(a)(5) allega-tion, therefore, relates to alleged conduct which oc-curred prior to and after the election which the GeneralCounsel and the Union contends not only affected theelection but now makes a fair second election impossible.A review of the specific 8(a)(l), (3), and (4) allegationsand the evidentiary support therefor are discussed indetail hereinafter.B. Complaint in Case 1-C.4-4134 ContainsAllegations Involving Section 8(a)(1), (3), and (5) ofthe Act1. The 8(a)(l) allegationsa. Granting of pay increases2The complaint alleged that employees NormanGoyette, Arthur Moreira, and Gary Tinley were grantedpay raises on or about November 1977, with the objectof persuading them not to vote for the Union. Joint Ex-hibit 4 establishes that all three were given raises on No-vember 28, 1977. It is also undisputed that on November21, 1977, the Board issued its decision on review affirm-ing the Regional Director's Decision and Direction ofElection, and the parties were so notified on November21, 1977, or the following day. Thereafter, the electionwas scheduled for December 16, 1977. Thus of the 15were found to have no reasonable expectation of reemployment as theresult of a reduction in force.2 The normal rule is that if the raises were scheduled or Awould normal-ly have been given. it is not a violation On the other hand, if the raiseswere given at other than scheduled times in order to influence emplos-ees' support of a union, it would be a violation of the Act The raises inquestion were discretionary raisesemployees ultimately found to be in the unit, 3 receivedraises on November 28, 1977.The timing of the raises alone raises questions aboutthe motivation and requires further inquiry.Sidney Feldman, manager of the packaging and box-making department, testified that on or about January 20,1977, he had reviewed a payroll list of employees (Resp.Exh. 20) and had noted on the list dates and amounts ofprojected raises from employees and particularly forTinley and Moreira. Respondent's Exhibit 20 discloses,inter alia, the following:N. Goyette (changed Class C oper 4/11/77) (Max5.00) (7/20-.20) (10/20-.20) (12/1-25) 5.40G. Tinly ((transferred) 1/10/77) (now 3.45) (7/1.20) (12/1-.25) 3.90Joint Exhibit 4 (copies of the employment records forthese individuals and others) discloses the actual payraises. This exhibit did not show any raise given toGoyette on October 20 and Feldman had no explanationfor the failure to grant a raise on October 20. He testifiedthat, as the raises were given, he normally crossed offthe raise in question on Respondent's Exhibit 20. JointExhibit 4 and Respondent's Exhibit 20 indicate that itwas not unusual for employees to get two or more raisesin a year.Joint Exhibit 4 disclosed the actual record of raisesgiven in 1977:Norman Goyette-30¢ on 1/3/77; 20¢ on 7/18; and25¢ on November 28, 1977Arthur Moreira-25¢ on 1/3/77: 30C on 1./31/77;25¢ on 8/1; and 25 on November 28, 1977Gary Tinley-25C on 1/10; 20¢ on 7/1 1; and 35 onNovember 28, 1977In attempting to determine what motivated the raises,it will be necessary to examine, inter alia, what percent-age of employees in the bargaining unit got the raise;what other employees in the packaging and box-makingdepartment received raises at the same time; and whetherthe employees in question received raises because of re-classification or for other reasons.Raises to 3 employees out of 15 obviously results in 20percent of the employees in the bargaining unit receivinga raise just prior to the election. Feldman testified thatthere were approximately 45 employees in his packagingand box-making department. Joint Exhibit 5 discloses ap-proximately 40 employees in this department. known asdepartment 222, while Respondent's Exhibit 20 indicatesapproximately 46 employees in this department. Accept-ing the figure of 45, the printing sectiotn or bargainingunit had 15 employees thus constituting one-third of thedepartment. An examination of Joint Exhibit 5 disclosesonly one individual, Peck, out of 30 in the packaging de-partment who received a raise on November 28, 1977. orshortly thereafter, as contrasted to 3 of 15 in the bargain-589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing unit.3Thus in a grouping twice as large (30 as com-pared to 15) only one-third as many employees receivedraises.Sidney Feldman credibly testified that it was his prac-tice to accelerate raises where a senior employee was re-classified. Goyette was reclassified on April II, 1977, topressman C, and Tinley was transferred into the printingsection on January 10, 1977. Both were senior employ-ees.It should also be noted that Goyette was scheduled fora raise on November 20, 1977, but received it along withTinley and Moreira on November 28, 1977. Further, Re-spondent's Exhibit 20 indicates Tinley and Moreira werescheduled for raises on December 1, 1977. As noted pre-viously, Feldman did not know why Goyette was notgiven a scheduled raise on October 20, 1977.I am persuaded that when Respondent was notified, onor about November 21, 1977, that the decision of the Re-gional Director was affirmed, and an election was immi-nent, it immediately took a look at the bargaining unitemployees and elected to give raises to three employees.I do not doubt that at some point the three individualswould have received raises. I am finding that the timingof these raises was adjusted and prompted by the forth-coming election. By granting the raises on November 28,1977, Respondent was attempting to influence the votesof the employees since the raises, granted approximately3 weeks before the scheduled election, were at leastknown to the concerned employees (and perhaps reflect-ed in their paychecks received prior to the election al-though the record does not affirmatively establish that)prior to the election. In view of the factors discussed, Ifind it highly improbable that the raises would have beengranted at the time and all at one time but for the sched-uling of the election. Accordingly, I find the granting ofthese raises was expressly timed to influence employeesin the forthcoming election and was violative of Section8(a)(1) of the Act.b. Interrogation about union activity on or aboutDecember 13, 1977 (complaint, par. 8(b))Antonio Pasadas credibly testified4that on December13, 1977, he attended a meeting with Maxwell andFornal in Respondent's cafeteria and was asked by oneof them why he wanted the Union. Such an inquiry iscoercive because it requires disclosure of his union senti-ments and is violative of Section 8(a)(1), particularly inthis context, when Pasadas was interrogated in a separatemeeting with Respondent's vice presidents, Maxwell andFornal.c. Threatened plant closure or subcontracting if theUnion was selected (complaint, par. 8(c))Jean Beaucage, a print shop employee, credibly testi-fied that on December 15, 1977, Manager Sidney Feld-a Since Feldman was the manager of the department, it would seemlogical that he would review the entire department for projected raises atthe same time unless he were prompted by a special reason to reviewonly the bargaining unit4To the extent Maxwell and Fornal denied asking such a question Ido not credit them. Pasadas' recollection was clear and was supported byhis written record of what occurred.man, stated that "they [Respondent] would never let an-other union in here ...they would farm out the workor barring that, they would close down the printing de-partment for a year and take a business loss and reopenafter a year." This conversation occurred the afternoonbefore the election. I do not credit Feldman's denial thathe made such a statement.Beaucage also credibly testified that, in January 1978,Feldman stated that he "wasn't kidding ...about clos-ing the plant down" and would deny making such state-ment if asked. Accordingly, I find that Feldman's com-ments on December 15, 1977, were coercive and viola-tive of Section 8(a)(1) of the Act.5d. Impression of surveillance on or about December16, 1977 (complaint, par. 8(d))Mark Stanley, an employee of the printing department,credibly testified that on December 16, 1977, after theChristmas party, Sidney Feldman stated to the effect that"we know how you voted. They or I wouldn't hold thatagainst you, and that there's three that I am out to get... you know the three ...." Feldman testified simplythat he told Stanley at the Christmas party that he knew"how you feel and I know you know how I feel but allthis year you've conducted yourself as a gentleman and Irespect you for it." I credit Stanley in this regard andfind that Feldman did make the comment that Respon-dent knew how Stanley had voted and by so doing gavethe impression of surveillance of his union activities andsentiments.e. High wage increases were given to employees inpackaging and boxmaking in January 1978 topersuade them to vote against the Union (complaint,par. 8(e))The General Counsel concedes that general wage in-creases were given by Respondent in January of eachyear. He contends, however, that the amount of the in-creases granted in January 1978, to employees in thepackaging and box-making department and specifically toemployees in the printing department where the Decem-ber 16, 1977, election was held, were much higher thanusual and were designed to influence employees anderode support for the Union.In support of his contention, the General Counselpoints out that the range of increases prior to 1978 werefrom 20 to 30 cents but that in 1978 the increases for allemployees ranged from 20 to 80 cents, that the range ofincreases for employees in the packaging and box-makingdepartment was 50 to 80 cents, and that employees in theprinting section where an election was held on Decem-ber 16, 1977, generally received 80-cent increases.' At various points in the hearing Respondent's counsel objected totestimony involving conduct not alleged as violations in the complaintsUpon representation by the General Counsel that such testimony wasbeing presented as background, I permitted the testimony but advised theparties that such evidence would not be utiliczed to find violations not al-leged Inasmuch as the General Counsel did not move to amend the com-plaints and Respondent therefore did not seek to adduce evidence onsuch matters, the additional matters were not fully litigated and any find-ings of violation with respect hereto would be improper590 HASBRO INDUSTRIES. INC.Respondent argues that the wage increases wereprompted by the Employer's use of a wage survey,called the "Texas Instrument, Non-Exempt Wage Surveyfor 1977" (J. Exh. 2) and that Respondent, after identify-ing certain key jobs and group classifications into jobfamilies that were comparable to jobs at Hasbro's, wouldconsider giving the wage increases or approximate wageincreases granted under the survey. Peter Fornal, vicepresident of industrial relations, testified that he was theperson responsible for recommending pay raises and thepolicies relating thereto. In making these recommenda-tions, he stated he relied on wage surveys and in particu-lar the Texas Instrument, Non-Exempt Survey, the Fed-eral minimum wage, the cost of living and its impact onemployees, the profit picture at Hasbro, and other laborcontract settlements that were applicable. Fornal ac-knowledged that the Texas Instrument wage survey wasa significant factor in his own wage recommendationsand that, even though there were no exactly comparablepositions listed in the survey, he utilized jobs with skilllevels roughly equal with jobs at Hasbro in determiningrecommended wage rates. A review of Joint Exhibit 5and the briefs of the parties convinces me that unusuallyhigh wage raises were granted to employees in the bar-gaining unit as compared to raises granted employees inthe packaging and box-making department and to otherhourly employees in the plant.Of the 15 employees in the bargaining unit, 12 wererecalled in January 1978 and 10 of the 12 recalled re-ceived wage increases of 80-cents an hour, with one re-ceiving a 70-cent increase and another receiving a 60-cent-an-hour increase.A The names of employees andtheir raises are listed hereafter.Beaucage, J.-$.80Camara-. 80DeSimas-. 80Estrella-.80Ferro-.80Goyette-. 80Morais--.80Moreira--.80Pasadas--.70Tinley, G.-.80Nainteau-.60McHugh-.80Other skilled employees, e.g., machinist B. Babota (p.D, other of Jt. Exh. 5) received only a 50-cent wage in-crease in January 1978; first-class electrician Roger Rus-sell (p. XX of exh.) received a 60-cent wage increase.There are other examples of skilled people who receivedless than an 80-cent wage increase in January 1978.I further note that Joint Exhibit 5 indicates that ap-proximately 12 other hourly people outside the bargain-ing unit received raises of 80 cents or more in January1978. Of those 12 however, 6 were listed as reclassifica-tions (R). Of the 10 people in the bargaining unit whoreceived 80-cent raises, 2 (DeSimas and Goyette) weredeemed reclassified. Eliminating the job reclassifications,which in most instances would warrant larger increasesthan a general wage increase from the bargaining unit,would mean that 8 of 10 employees in the bargainingunit who were not reclassified received general raises ofe Three other employees in the printing section, Enes. Stanley, andHuard, ho were not recalled in January 1978, allegedl for discrimina-tory reasons, were recalled in March. April, and May, 1978. Upon theirreturn Huard received an 80-cent s"age increase, Stanley a 65-cent in-crease, and Enes a 60-cent increase80 cents or more an hour. This compared to approxi-mately 6 employees out of over 400 persons outside thebargaining unit (again excluding reclassifications) whoreceived 80 cents or more hourly increases. The disparityis startling.Statistically, the figures discussed above establish tomy satisfication that employees in the bargaining unitwere given higher raises than other hourly employees.Moreover, the raises were granted to both lower andhigher waged employees in the bargaining unit. Basedupon the above, and in view of Respondent's vigorousantiunion campaign, I am convinced that the higherraises were given to employees in the bargaining unit todemonstrate to the employees that a union was unneces-sary and to erode support for the Union and that suchconduct was violative of Section 8(a)(l) of the Act.7f. Section 8(f) of the complaint alleges, inter alia: thatRespondent, in letters mailed to its employees in theperiod December 1-15, 1977, threatened its employeesthat selecting the Union as bargaining representativewould be futile; that it would refuse to bargain in goodfaith; that it might bargain as to decrease employee bene-fits; that the only real result of the election would be astrike; and that employees would be harmed and a strikemight cause a closing of the plant.The pertinent letters from Respondent, designated asthe General Counsel's Exhibits 2(i) through (z) were dis-tributed to employees in the period from December 1 to15, prior to the scheduled election on December 16,1977.8Citing General Stencils, Inc., 195 NLRB 1109(1972), the General Counsel contends that the basictheme of these letters emphasized the possible loss of jobsecurity and benefits, the possibility of a strike and per-manent replacement, and the possible closing of the plantif they voted in favor of the Union, and that such letters,therefore, violated Section 8(a)(l) of the Act.The Charging Party contends that the barrage of coer-cive literature in the days prior to the election should beconsidered in conjunction with the group meetings andindividual sessions held with employees by managementrepresentatives, and that it constitutes a massive violationof Section 8(a)(1) and warrants the issuance of a bargain-ing order.Respondent contends that its campaign literature con-tained lawful expressions of its views and opinions re-garding the possible consequences of unionism and thatsuch material is entitled to the free speech protections ofSection 8(c) of the Act.Determining what campaign literature is coercive andviolative of Section 8(a)(1) as contrasted to lawful ex-pressions of free speech is often a difficult task and thecontext in which they occurred may be determinative. Ihave carefully reviewed the campaign material and, outof some 18 exhibits, 4 warrant discussion as possible vio-lations of the Act.9San Lorenzo Lumbre Company, 238 N RB 1421 (I978), he Saing,Bank Company. 207 NL.RB 269 at 272 (1973)G.C Exhs 2(a) through (h) were materials distributed around July1977. and are barred from consideration as iolatlions h Sec 10(h) TheywAere admitted as releant hackground material(G C E-xhs 211. kL). (I), and (m)591 I)tCISI()NS ()OF NA [IONAL LABOR RELATIONS BOARDThe General Counsel's Exhibit 2(i), a letter addressedto employees and dated December 5, 1977, discusses thescheduled representation election. Paragraph 3 of the ex-hibit states:Our concern goes much deeper than a formal policyor program because I truly believe we have taken apersonal interest in you and your family. It is thispersonal concern which makes me write to you thisweek to discuss the real risks which you and yourfamily may face if you make the wrong decision inthe Labor Board election on December 16. Youhave worked hard to provide a home, security, andto meet the needs of your family. If the Union issuccessful, the possibility that you and your familymay be harmed if there are negotiations causes megreat concern. These dangers can have a realimpact on your life, and include:I. Being forced to negotiate with the wages andbenefits you now enjoy, and taking the risk thatyou may lose some of them.2. The possibility that HASBRO will not reach anagreement with the union.3. The possibility that you may be forced to go onstrike, and receive no paycheck every Friday.EtceteraWhile I find nothing wrong in an employer's pointingout some of the negative aspects of selecting a union, thestatement, "If the union is successful, the possibility thatyou and your family may be harmed if there are negotia-tions causes me great concern," [emphasis supplied] ap-pears to directly repudiate the collective-bargaining prin-ciples which underlie the Act. It is one thing to say thereare no guarantees and that there may be minuses as wellas pluses as a result of negotiations. However, this state-ment goes beyond that. I have reviewed this particulardocument in its entirety, and its entire tenor is devotedto pointing out the risks (loss of wages, strikes, replace-ment, and loss of benefits) if the Union is successful andthere are negotiations. In light of my prior findings thatFeldman did in fact threaten Beaucage on December 15,1977, that, if the Union won, work in the printing sectionwould be contracted out or that section would be closed,I find that the nuances of such document become moremeaningful and, while the document might otherwise bedeemed lawful, it is unlawful in this context.Another document warranting discussion is the Gener-al Counsel's Exhibit 2(k), dated December 12, 1977, anddelivered to employees in the printing department thatstressed the realities of collective bargaining, namely,that everything employees now enjoy-wages, all bene-fits, and working conditions-goes on the bargainingtable and there are no guarantees. For purposes of dis-cussion paragraphs 3 and 4 of such document is set forthbelow:Before you vote, you should carefully consider allthe benefits you presently enjoy as a HASBRO em-ployee. If the Graphic Arts Union gets in here, yourisk losing:Fair WagesMedical InsuranceMajor MedicalCoverageGroup SurgicalMedicalCoverageLife InsurancePension PlanPaid VacationsPaid HolidaysLunch PeriodsCall-in PayOvertime PayJury PayCredit UnionService AwardsBreak PeriodsPersonal LeavesPaid Bereavement LeavesBulletin Board PrivilegesCompany RecreationFunctionsJob Posting SystemEmployees Park PrivilegesEmployee CafeteriaPrivilegesPersonal Counseling withPersonnel Dept.Christmas BonusBlood BankEducational AssistanceScholarship ProgramEmployee DiscountsHow many of these existing benefits and privilegeswill the Graphic Arts Union agree to trade away orreduce in exchange for dues checkoff and a UnionSecurity Clause? Personally, I think the risk is toogreat to take.It can be argued that the above-cited paragraphs andthe document as a whole merely stress that bargaining isa two-sided affair and may result in the diminishment ofcertain existing benefits as well as the possibility of in-creased benefits. Conversely, it is also arguable that bylisting every employee benefit and stressing the risk oflosing such benefits if there are negotiations with theUnion, the Company is directly or inferentially threaten-ing a loss of existing benefits.In the final analysis is the above document, consideredin its entirety, lawful campaign material under Section8(c) or does it reflect a threat of loss of benefits thatwould coerce employees in their decision to select a bar-gaining representative'?Its stress on the risk of losing existing benefits, particu-larly the statement that "If the Graphic Arts Union getsin here, you risk losing ..." appears more than a propa-ganda pitch but a persistent theme of loss of benefits orreduction in benefits if the Union were selected. I con-clude that the document was carefully calculated to playon and exploit the fears of employees about losing exist-ing benefits and was intended to and did coerce employ-ees in the selection of their bargaining representative inthis context.Another document (G.C. Exh. 2(1), dated December14, 1977) points out what might result if a strike ensued,mentioning, for example, the lost wages, the loss of com-pany paid benefits, and possible permanent replacement.Upon review of the document I conlude that, while itdoes mention the consequences of a strike, I find that itdoes not exceed permissible campaigning and does not,in my view, amount to restraint or coercion of employ-ees.The General Counsel's Exhibit 2(m) is a six-page docu-ment giving information about the time and place of the592 HASBRO INDUSTRIES, INC.representation election, including a copy of a sampleballot. Page three appears to be the only questionablepart of the exhibit and that page contains the following:REMEMBER!!NO UNION can get you more than you can getfor yourself.NO UNION can get for you more than the Com-pany is willing to give.NO UNION is worth your freedom to act foryourself.NO UNION can guarantee you a job-or higherwages-or better benefits.NO UNION got you the steady work, wages andother benefits you now have.NO UNION has to tell us we must treat our em-ployees fairly. We do that automatically.NO UNION is easy to get rid of-once you haveone.NO UNION means NO loss of income or jobsthrough strikes.NO UNION wants to represent you for free.NO UNION will know how you voted.NO UNION-that's the best union.NO UNION-vote NO on December 16!!BE SURE TO VOTEThe only questionable comment appears to be the ini-tial statement-namely, "NO UNION can get you morethan you can get for yourself."The statement is stated in absolute terms and not inequivocal terminology. It can be argued that by thisstatement the Company has indicated that it would befutile for the employees to select a collective-bargainingrepresentative, or, alternatively, that the Company hadpredetermined that it would be so inflexible in its bar-gaining positions as to amount to a refusal to bargain. Onthe other hand, the balance of the statements, e.g., "NOUNION-that's the best union" are relatively innocuouscomments designed to persuade the employees to rejectthe Union. When viewed with the other comments, thestatement does not appear coercive. Accordingly, Ireject the contention that the General Counsel's Exhibit2(m) is coercive either in part or considered as a whole.I have considered the arguments that the volume andcontent of the letters, when considered in conjunctionwith the interviews, be deemed coercive. However, theCompany is entitled to campaign vigorously and sheervolume and intensity of the Company's campaign doesnot amount to a violation of the Act. Other than the in-terrogation of Pasadas, I do not find the utilization ofmeetings with Maxwell and Fornal in the cafeteria im-proper or coercive. Obviously, the Union has the optionof campaigning just as vigorously for the right to repre-sent employees.In sum, I conclude that two of the documents (G.C.Exhs. 2(i) and (k)), went beyond lawful informationalcampaigning and, when considered in the context of theunlawful interrogation of Pasadas, and the threat ex-pressed by Feldman that the Company would either con-tract out the printing work or close down that section ifthe Union were selected, I find such material coerciveand violative of Section 8(a)(l).g. Paragraph 8(g) of the complaint alleges that at ameeting with employees on or about February 24, 1978,Hugh Maxwell, vice president of operations, stated thatthe Union opposed the recently granted wage increases.It is undisputed that the General Counsel's Exhibit 8 isthe text of a speech given by Maxwell to the printing de-partment and states in pertinent part:The most important thing that the union claims isunfair are the annual wage increase we gave you inJanuary. The Union claims we should not havedone it. We think differently. We believe stronglythat granting those increases was right and veryfair. Unfortunately, the union disagrees and wouldhave liked us to give you nothing at all. We aregoing to discuss this matter with the Labor Boardand hope we can convince them that we were rightin giving the increases to you and there was nothingunfair about it.The General Counsel contends this is a clear misrepre-sentation and points to the charge filed by the Unionwhich claimed that the wage increases were for the pur-pose of discouraging support for the Union and that, as aremedy therefor, the Union requested the increasesplaced in effect be maintained and that other increasespromised be granted. It is clear, however, that the Unionalleged that the raises granted in January 1978 wereunfair labor practices and was merely urging that if thewage increases were found unfair, the remedy did not re-quire their recission. The statement, "Unfortunately theunion disagrees and would have liked us to give younothing at all," is arguable as being a misrepresentationin light of the Union's position that raises granted bemaintained. Conversely, the Union, by charging that theraises given were unfair labor practices and then urgingthat, as a remedy, the raises be maintained was attempt-ing to have its cake and eat it too. Moreover, since theUnion was claiming the wage increases were unfair laborpractices, the practical effect was to discourage thegranting of any wage increases.I find the incident susceptible of several interpretationsand while Respondent may have overstated its case, itwas a normal reaction to the filing of the Union'scharges on the wage increases. As such, I find it an areaof arguable contention and not a flagrant misrepresenta-tion and, therefore, conclude the speech and commentsdiscussed were not violative of Section 8(a)(1) of theAct.2. The 8(a)(3) allegationsThe complaint alleges that on January 22, 1978, Re-spondent violated the Act by discriminatorily failing torecall three employees-Albert Enes, Arthur Iluard, andMark Stanley.All or practically all of Respondent's hourly employ-ees were laid off, as was the usual custom, on or aboutDecember 16, 1977. By January 22. 1978. all the laid-offprinting section employees were recalled except forEnes, Htuard, and Stanley.5093 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn support of the allegations, counsel for the GeneralCounsel points out that Huard and Stanley's support forthe Union was known by Respondent, that Huard actedas the union observer at the election held on December16, 1977, that the report of projected impressions (print-ing) made by Feldman which was utilized by Respon-dent to support its economic layoff was the first timesuch report had been prepared for the printing depart-ment, and that there was an increase in the amount ofwork subcontracted in 1978 over 1977.In rebuttal, Respondent contends that the failure ofthese employees to be recalled was prompted by legiti-mate and substantial business reasons, namely, lack ofwork, and notes that Huard was in fact recalled onMarch 27, 1978, and Stanley and Enes were recalled onApril 5 and May 9, respectively.10Respondent states that, after a printing forecast wasmade for the 1978 toy line, it was concluded by Maxwellthat only five presses would be operated and that oper-ations would be eliminated on a two-color paper pressand a single-color paper press. The selection of Enes,Huard, and Stanley for layoff was based on the fact thatthey had the least seniority in their classifications. Re-spondent contends, and it is not disputed that they fol-lowed "company seniority within a specific classifica-tion" and that there was no practice of bumping employ-ees from one classification to another. Overtime in 1978averaged 18 hours per week compared to 93 hours aweek in 1977. Lastly, Respondent noted that there wereno new employees hired nor transfers made into theprinting section and points out that Jean Beaucage, aknown union supporter, was recalled to work January 3,1978. Respondent further asserts that subcontracting ofprinting work in 1978 was not substantially differentfrom 1977.I have reviewed the respective contentions in light ofthe record and have concluded that the preponderanceof the evidence does not establish that the failure torecall Enes, Huard, and Stanley was discriminatorily mo-tivated. First, all three were ultimately recalled to work.There is nothing in the record to establish that Respon-dent utilized a special method of selection to reach thesethree individuals but it did in fact utilize seniority in clas-sification for determining layoffs, a practice apparentlyutilized in the past. (See Resp. Exh. 12.) In addition,there is no evidence of other individuals being hired asreplacements nor were other employees transferred in tooperate the two machines. There is no contention thatthe machines in question were operated during the timethese individuals were on layoff. Further, Respondent'sExhibit 15, a printing comparison for 1977 versus a 1978forecast, Respondent's Exhibit 16, a memo to Ed Daiseyfrom Hugh Maxwell, dated December 30, 1977, and Re-spondent's Exhibit 17, a January 1978 forecast of printingwork (or impressions), and Respondent's Exhibit 18 aresupportive of Respondent's contention that the failure torecall Enes, Huard, and Stanley was economically moti-vated. I also note that there were three individuals laidoff in April 1977 from the printing section in a reductionin force that was not alleged to be discriminatory.'O Huard apparently declined recall.In reaching such conclusion, I am aware of other fac-tors that tend to establish a discriminatory motive. Huardand Stanley were two individuals of four singled out forseparate meetings with management presumably becauseof their union sympathies. There had not been a Januaryforecast (Resp. Exh. 17) ever prepared before. Also,Huard had acted as election observer for the Union andFeldman, manager of the department, was aware of theirunion sympathies. While the above matters do raise sus-picions, I find them outweighed by the factors previous-ly mentioned. Accordingly, I shall dismiss this allegation.3. The 8(a)(5) allegationsThe complaint (pars. 13-16) alleges that on or aboutJanuary 24, 1977, a majority of employees in the printingsection had designated the Union as bargaining represen-tative, that the Union had requested bargaining, and thatsince August 15, 1977, Respondent has refused to bargainand had engaged in conduct making the holding of a fairelection impossible.Since the record establishes that the Union hadachieved a card majority prior to the alleged unfair laborpractices, and recognition was requested and denied, theonly issue is whether the unfair labor practices foundpreclude a fair second election. If it does, under Gissel'l a bargaining order would be justified. 2Briefly, I found that prior to the December 16, 1977,election Respondent:(a) Granted raises to three employees to influence theirvote.(b) Coercively interrogated employee Antonio Pasa-das.(c) Threatened employee Jean Beaucage that printingwork would be subcontracted or the printing sectionclosed if the Union were selected.(d) Gave an impression of surveillance of employees'union activities by advising employee Stanley that theyknew how he voted.(e) Circulated letters (G.C. Exhs. 2(i) and (k) which inthis context resulted in coercing employees about re-duced benefits.After the election and while objections were still pend-ing, Respondent granted unusually high wage increasesto employees in the bargaining unit. While the conductfound prior to the election might be classed as isolated,and arguably insufficient to preclude a fair second elec-tion, I am persuaded that the granting of unusually highwage increases after the first election effectively preventsthe holding of a fair second election. Moreover, whilethe interrogation of Pasadas and comment to Stanley ap-peared to be isolated violations, the threat to close theprinting section is a serious violation and, when consid-ered in conjunction with the high wage increase andi .VL.R.B. v (;issel Packing C'o. Inc., 395 U S 575 (1909)In view ,lf my subscquenlt findings that Albert Enes, Mark Stanley,and Arthur Moreira were not discrininatorily laid (lfl in N,,embcr 1978.as alleged in the complaint Case I CA -15801, such findings are not ;Ifactor in determining whether a (I lse/l hrgaillng order Is appropriate.Item (d) above also occurred ater he election.594 HASBRO INDUSTRIES, INC.other 8(a)(l) conduct, warrants the issuance of a bargain-ing order. 3While the Employer's initial refusal to recognize andbargain with the Union was lawful, its subsequent unfairlabor practices, which I conclude would prevent a fairsecond election, were motivated by a desire to erode theUnion's majority status and requires a finding that Re-spondent's refusal to bargain was violative of Section8(a)(5) and (1) of the Act.C. Complaint in Case -CA-15803An additional hearing was held on this complaint onAugust 22, 23, 1979, which was consolidated with Casel-CA-14134 for decision. This additional complaint asamended alleged that on or about November 24, 1978,Respondent laid off and refused to reinstate Albert Enes,Mark Stanley, and Arthur Moreira because of their assis-tance and support for the Union and because of theirparticipation and testimony in a prior National LaborRelations Board hearing.The parties stipulated that the layoff dates of the indi-viduals concerned were as follows:Albert Enes-laid off December 16, 1977; recalledMay 9, 1978; laid off November 24, 1978-not re-calledMark Stanley-laid off December 16, 1977; recalledApril 5, 1978; laid off August 4, 1978; recalledSeptember 25, 1978; laid off November 24, 1978-not recalledArthur Moreira-laid off December 16, 1977; re-called January 3, 1978; laid off November 24,1978-not recalled.As noted previously, only the layoffs of November 24,1978, are in issue in this complaint.Respondent defends on the grounds that the layoffswere prompted by lack of work. It points to decliningsales in 1978, changes in the toy product line which re-quired less printing overall, and increased requirementsfor outside printing. Respondent further claims that nonew hires or transfers were made into the printing sec-tion, that the reductions were in accord with their usualseniority policy, and that there is no evidence of dis-criminatory motive.The General Counsel attacks Respondent's economicdefense by noting that prior sales declines had not affect-ed employee manning in the printing section, thatchanges in the product line were a regular and not un-usual occurrence, and that the purported necessity forsome increase in outside printing were all subterfuges tohide the real motivation for the layoffs.While determining the true motivation for layoffs is attimes difficult, the factual context and all relevant factorsmust be considered.':' n addilio, I credit Enes, I'asadas, and Moreir;a that Feldman toldthem on December I, 197q, Ihal hey acre lucky the lUniron did not ,.inbecause the printing sectionll would he closed This corrobor.tes eirlplo,-ee Beaucage's Itesimon regarding Fldman and estahhlishes hl thethreat to subcontracl the s oirk or close Ihe secction was k \, r hanumber of employeesLayoffs are fairly common in the toy industry and thisCompany, as projected and actual sales may vary consid-erably depending on the competition and demand fac-tors. In the past, however, layoffs had been infrequent inthe printing section. It is undisputed that no one washired or transferred in to the printing section to replacethose laid off. To the extent that Gary Tinley worked onthe presses in 1979, 1 find that he filled in briefly andsporadically for rush orders or when someone was offsick and he did not regularly perform the work of thelaid-off employees.Mark Stanley testified on September 13, 1978, that hewas on layoff at that time. Subsequent to the hearing atwhich he testified, he was recalled on September 25,1978, and again laid off on November 24, 1978. Thus, al-though it was later alleged that he was discriminatorilyselected for layoff because of his union activities or be-cause of his testimony at the hearing, he was recalled towork 2 weeks later. With respect to subcontracting theprinting work, Feldman testified at one point that BillDaisey of production control made the determination ofwhat printing work was to be contracted out.'4 In addi-tion, there has been no evidence that Respondent variedfrom its regular practice of laying off the least senior in-dividual in a classification. Thus, if a one-color paper op-erator were to be laid off, the one selected in that classi-fication was the one with the least company seniority.In sum, there is no evidence that the individuals laidoff were replaced by new hires or transferees; Respon-dent did not vary from its normal seniority policy in se-lecting those for layoff; and Mark Stanley, who was oneconomic layoff on September 13, 1978, when he testi-fied, was recalled to work on September 25, 1978, de-spite subsequent allegations, inter alia, that his testimonyprompted his later selection for layoff. There is no evi-dence that the subcontracting that was done was prompt-ed by other than normal managerial decisions and it isundisputed that there was a sales decline in 1978. havecarefully considered whether Respondent purposefullycontracted out printing work and then selected these in-dividuals for layoff because of their union support ortheir testimony and, finding insufficient evidence to sup-port these allegations, I recommend they be dismissed.111. THE REMEDYIn order to remedy the unfair labor practices foundand to effectuate the purposes of the Act, the Respon-dent will be ordered to cease and desist its unlawful con-duct and to recognize and bargain with the Union as thebargaining representative of the employees in the print-ing section of the plant in the unit previously found ap-propriate by the Board.CONCIUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act." Appa;rcntlI Englc. ,ic prcsidelI of prchasinig, a3nd the productmanagers pla a nat.r rly i1 such decision,595 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Respondent through its representatives and agentsdid:(a) Unlawfully grant wage increases to three employ-ees to influence their vote in an election.(b) Unlawfully interrogate an employee about hisunion sentiments and beliefs.(c) Unlawfully threaten an employee that printingwork would be contracted out or the printing sectionclosed if the Union were selected.(d) Unlawfully gave an employee an impression of sur-veillance of his and other employees' union activities.(e) Unlawfully circulating letters which, when consid-ered with other conduct, constitutes a threat to reduceemployees' benefits if the Union were selected.(f) Unlawfully grant high wage increases to employeesin the bargaining unit with the purpose of eroding em-ployee support for the Union.The above-itemized conduct was violative of Section8(a)(l) of the Act.4. Respondent, by refusing to recognize and bargainwith the Union, and thereafter engaging in unlawful con-duct designed to erode employee support for the Union,and thereby preventing the holding of a fair second elec-tion, has refused to bargain in violation of Section 8(a)(5)and (1) of the Act.5. Except as specifically found above, Respondent didnot otherwise engage in any other unfair labor practices.6. The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record herein andpursuant to Section 10(c) of the Act, I make the follow-ing recommended:ORDER' 5The Respondent, Hasbro Industries, Inc., Pawtucket,Rhode Island, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Granting employees wage increases prior to anelection to influence their vote.(b) Interrogating employees about their union senti-ments and beliefs.(c) Giving an employee an impression of surveillanceof his and other employees union activities.(d) Threatening an employee that printing work wouldbe contracted out or the printing section closed if theUnion were selected.I In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 12.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conlclusions, and ()rder and all objectlions theretoshall be deemed waived for all purposes(e) Circulating letters which when considered with theabove conduct constitute threats to reduce employeebenefits if the Union were selected.(f) Granting high wage increases to employees in thebargaining unit to erode the employee support for theUnion.(g) Refusing to bargain collectively with respect towages, hours, and other terms and conditions of employ-ment with Local 26-L, Graphic Arts InternationalUnion, AFL-CIO, as the exclusive bargaining represen-tative of its employees in the following appropriate unit:All lithographic pressmen, feeders, helpers, loaders,plate-makers, multilith operators and suppliers ofstock to the lithographic operation, employed bythe Respondent at its Newport Avenue, Pawtucket,Rhode Island plant, but excluding all other employ-ees, employees represented by another labor organi-zation, office clerical employees, professional em-ployees, guards and supervisors as defined in Sec-tion 2(11) of the Act.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) Upon request, bargain with the above-named Unionas the exclusive bargaining representative of the employ-ees in the unit described previously with respect towages, hours, and other terms and conditions of employ-ment and, if an agreement is reached, embody suchagreement in a signed contract.(b) Post at its place of business in Pawtucket, RhodeIsland, copies of the attached notice marked "Appen-dix." t Copies of said notice, on forms provided by theRegional Director for Region 1, after being duly signedby an authorized representative of Respondent, are to beposted by Respondent immediately upon receipt thereofand be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.: In the event that this Order is cnforced by Judgment of a UnitedStates Court (of Appeals, the words in the notice reacing Posted byOrder cI Ille National L.abor Relations Board" shall read "Posted Pursu-ant to a Judgmlent of the Untiled Slates Court of Appeals nlfi)rcilng anOrder of the National l.abor Relations Bltiard"596